Exhibit 10.1



MODIFICATION AGREEMENT


THIS MODIFICATION AGREEMENT (this “Agreement”) is made effective as of the 5th
day of February, 2016 (the “Effective Date”), by and among ARCP OFC PHOENIX
(CENTRAL) AZ, LLC, with an address at c/o VEREIT, Inc., 2325 E. Camelback Road,
Suite 1100, Phoenix, Arizona 85016, Attn: General Counsel - Real Estate
(“Borrower”), COLE CORPORATE INCOME OPERATING PARTNERSHIP II, LP, a Delaware
limited partnership (“Guarantor”), and WILMINGTON TRUST, NATIONAL ASSOCIATION,
AS TRUSTEE FOR THE BENEFIT OF THE REGISTERED HOLDERS OF JPMBB COMMERCIAL
MORTGAGE SECURITIES TRUST 2015-C28, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2015-C28 (“Noteholder”), acting by and through Wells Fargo
Bank, National Association (the “Master Servicer”), solely in its capacity as
master servicer for Noteholder.


RECITALS:


A.
BARCLAYS BANK, PLC, (“Original Lender”) made a loan to Borrower in the original
principal amount of $71,500,000.00 (the “Loan”), which Loan is evidenced by that
certain Promissory Note, dated as of March 11, 2015, executed and delivered by
Borrower to Original Lender in the original principal amount of $71,500,000.00.

B.
The Loan is governed by that certain Loan Agreement by and between Borrower and
Original Lender dated as of March 11, 2015 (the “Loan Agreement”). Capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Loan Agreement, or if not defined therein, in the other Loan Documents
(as defined in the Loan Agreement).

C.
The Loan is secured, in part, by that certain Cash Management Agreement by and
among Borrower, Manager, Original Lender and Cash Management Bank dated as of
March 11, 2015.

D.
The Loan and each of the Loan Documents were subsequently assigned or endorsed
to Noteholder, and Noteholder is the current holder of the Loan and the Loan
Documents.

E.
As of the date hereof, an Uncapped Rating Sweep has occurred and is continuing.

F.
Borrower has requested that an amendment be made to certain of the cash
management provisions in the Loan Documents, as more particularly described
below.

G.
Noteholder hereby acknowledges and consents to such amendment as set forth
herein, subject to the terms and conditions stated below.

AGREEMENT:


In consideration of the foregoing and the mutual covenants and promises set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each of the parties to this
Agreement hereby agree as follows:


1.Incorporation of Recitals. The foregoing recitals are incorporated herein as a
substantive, contractual part of this Agreement. The words “including” and
“includes,” and words of similar import, shall be deemed to be followed by the
phrase “without limitation”, and the words “hereof” and “hereunder,” and words
of similar import, shall be deemed to refer to this Agreement as a whole and not
to the specific section or provision where such word appears. This Agreement
shall be an additional Loan Document as such term is used herein and in the
other Loan Documents.


2.Amendments. The Loan documents are hereby amended as follows:


(a)Notwithstanding anything to the contrary contained in the Loan Agreement, the
Cash Management Agreement or any of the other Loan Documents, an Excess Cash
Sweep Period shall not be deemed to have occurred as a result of a Rating Sweep
or Uncapped Rating Sweep or pursuant to subsections (b) or (c) of the definition
of “Excess Cash Sweep Period,” so long as Borrower timely complies with each of
the provisions in subsections (i)-(v) below:
(i)On or before the date hereof, Borrower shall have caused to be delivered to
Master Servicer Approved Letters of Credit in the aggregate amount of
$4,929,800.00 (together, such Approved Letters of Credit, as the amount may be
changed from time to time pursuant to the provisions hereof, the “Rating Sweep
Letter of Credit”). “Approved Letters of Credit” shall mean one or more clean,
irrevocable and unconditional letter of credit, each of which (A) is issued in
favor of Noteholder, its successors and/or assigns as beneficiary, in the amount
required by the applicable provision of this Agreement, (B) is issued by an
issuer which is a United States bank acceptable to Noteholder, the long term
unsecured debt obligations of which are rated at least “A” by Fitch and S&P and
“A2” by Moody’s or such other issuer



--------------------------------------------------------------------------------



as shall be approved by Noteholder in its sole and absolute discretion (the
"Issuing Bank"), (C) is drawable (with partial draws permitted) by Noteholder
solely upon the presentment to the issuer of a sight draft demanding such
payment and accompanying draw certificate, each in form and substance
satisfactory to Noteholder in its reasonable discretion, (D) has an initial
expiration date of at least one (1) year from the date of delivery to
Noteholder, provided, however, that such letter of credit shall bear an
"evergreen clause" whereby the term is renewed automatically for successive one
(1) year periods each thereafter during the term of the Loan through the earlier
of the date which is forty-five (45) days following the end of the term of the
Loan and the date on which either the provisions of Section 2(f)(ii) or Section
2(f)(iii) below have been satisfied, unless the Issuing Bank sends a notice to
Noteholder by registered, return receipt requested, or by hand-delivered
courier, not less than sixty (60) days prior to the then current expiration date
of the Approved Letter of Credit, stating that the Issuing Bank has elected not
to renew such Letter of Credit, (E) is issued subject to the International
Standby Practices of 1998 or the most recent revision thereof or successor
thereto, which shall be in effect from time-to-time (“ISP 1998”), and, as to
matters not expressly covered by ISP 98, by the law of the State of New York
(including, without limitation, Article 5 of the New York Uniform Commercial
Code), (F) is assignable upon any assignment of the Loan to the transferee of
the Loan, and (G) is secured by the assets of a Person other than Borrower.
Notwithstanding the foregoing, Noteholder herby agrees that the letter of credit
issued to Noteholder on or before the date hereof by JPMorgan Chase Bank, N.A.
in the amount of $4,929,800.00 constitutes an Approved Letter of Credit in such
amount. With respect to subsection (F) above, Borrower agrees to pay any
transfer fees charged to Noteholder or its servicer.
(ii)For the purposes hereof, the term “LOC Renewal Date” shall mean the date on
which, had an Excess Cash Sweep Period first occurred on the Effective Date and
been continuing as a result of an Uncapped Rating Sweep, the aggregate amount of
funds deposited into the Rollover Reserve Funds as a result of such Excess Cash
Sweep Period would equal $4,929,800.00. If an Uncapped Rating Sweep is then
continuing, on or before the date that is 13 months from the date hereof (but
not earlier than the date that is 12 months from the date hereof), Noteholder,
in its reasonable discretion, shall estimate the LOC Renewal Date based on the
actual amount of funds that would have been deposited into the Rollover Reserve
Funds for the twelve (12) month period after the Effective Date had an Excess
Cash Sweep Period first occurred on the Effective Date and been continuing as a
result of an Uncapped Rating Sweep (such estimate, the “Estimated LOC Renewal
Date”) and shall inform the Borrower of the Estimated LOC Renewal Date in
writing within a reasonable time thereafter. If an Uncapped Rating Sweep is then
continuing, on or before the date that is two months prior to the Estimated LOC
Renewal Date (but not earlier than the date that is three months prior to the
Estimated LOC Renewal Date), Noteholder, in its reasonable discretion, shall
determine (based on the actual amount of funds that would have been deposited
into the Rollover Reserve Funds for the period after the Effective Date and up
to the date of determination had an Excess Cash Sweep Period first occurred on
the Effective Date and been continuing as a result of an Uncapped Rating Sweep)
whether the actual LOC Renewal Date will be the Estimated LOC Renewal Date or
some other date, and shall inform the Borrower of the actual LOC Renewal Date in
writing within a reasonable time thereafter. The term “LOC Determination Date”
shall mean the date that is one month prior to the LOC Renewal Date.
(iii)If an Uncapped Rating Sweep is continuing on the LOC Determination Date,
Noteholder shall estimate, in its reasonable discretion, the aggregate amount of
estimated Rollover Reserve Monthly Deposits that would have been made for the
twelve (12) month period following the LOC Renewal Date had an Excess Cash Sweep
Period been continuing as a result of an Uncapped Rating Sweep (the “Approved
Increase”) and notify Borrower of such Approved Increase in writing within five
(5) Business Days after the LOC Determination Date. On or before the LOC Renewal
Date (if an Uncapped Rating Sweep is then continuing), Borrower shall cause the
Rating Sweep Letter of Credit to be in an amount that is the sum of the Approved
Increase and $4,929,800.00 minus the aggregate amount of Approved Leasing
Expenses paid by Borrower from its own funds and not from any Reserve Funds
prior to the LOC Renewal Date. So long as an Uncapped Rating Sweep is
continuing, on each yearly anniversary of the LOC Renewal Date, the amount of
the Rating Sweep Letter of Credit that is required shall be the sum of (A) and
(B) minus (C) and either plus (D) or minus (E), as applicable, where (A) is the
aggregate amount of the Rating Sweep Letter of Credit immediately prior to such
anniversary, (B) is the aggregate amount of estimated Rollover Reserve Monthly
Deposits that would have been made for the twelve (12) month period following
such anniversary had an Excess Cash Sweep Period been continuing as a result of
an Uncapped Rating Sweep, (C) is the aggregate amount of Approved Leasing
Expenses paid by Borrower from its own funds and not from any Reserve Funds
during the prior twelve (12) month period, (D) is the amount, if any, by which
(x) the actual amount of Rollover Reserve Monthly Deposits that would have been
made for the prior twelve (12) month period had an Excess Cash Sweep Period
occurred as a result of an Uncapped Rating Sweep (the “Prior Year’s Actual
Increase”) exceeds (y) the amount of the increase to the Rating Sweep Letter of
Credit that occurred twelve (12) months prior pursuant to the foregoing sentence
or clause (B) above, as the case may be (the “Prior Year’s Estimated Increase”),
and (E) is the amount, if any, by which the Prior Year’s Estimated Increase
exceeds the Prior Year’s Actual Increase.
(iv)If after any increase to the amount of the Rating Sweep Letter of Credit
pursuant to subsections (iii) above, the credit rating of Freeport is increased
so that it satisfies the Rating Cap Credit Ratings, Borrower shall be permitted
to reduce the amount of the Rating Sweep Letter of Credit to $4,929,800.00 for
so long as the credit rating of

2

--------------------------------------------------------------------------------



Freeport satisfies the Rating Cap Credit Ratings. If thereafter, an Uncapped
Rating Sweep occurs, then the Rating Sweep Letter of Credit shall be increased
according to the procedures set forth in subsection (iii) above, provided that
if, such Uncapped Rating Sweep occurs after the initial LOC Renewal Date, the
LOC Determination Date shall be deemed to be five (5) Business Days after the
Uncapped Rating Sweep occurs.
(v)If after the date hereof, the credit rating of Freeport is increased so that
satisfies the Reduced Cap Credit Ratings, Borrower shall be permitted to reduce
the amount of the Rating Sweep Letter of Credit to $2,464,900.00 for so long as
the credit rating of Freeport satisfies the Reduced Cap Credit Ratings. If
thereafter the credit rating of Freeport falls below the Reduced Cap Credit
Ratings but satisfies the Rating Cap Credit Ratings, the Borrower shall, within
30 calendar days, increase the amount of the Rating Sweep Letter of Credit to
$4,929,800.00. If thereafter, an Uncapped Rating Sweep occurs, (a) the Borrower
shall, within 30 calendar days, increase the amount of the Rating Sweep Letter
of Credit to $4,929,800.00 (if such increase did not otherwise take place
pursuant to the preceding sentence), and (b) the Rating Sweep Letter of Credit
shall be further increased according to the procedures set forth in subsection
(iii) above, provided that if, such Uncapped Rating Sweep occurs after the
initial LOC Renewal Date, the LOC Determination Date shall be deemed to be five
(5) Business Days after the Uncapped Rating Sweep occurs.
(b)In the event that Borrower fails to cause the then required Rating Sweep
Letter of Credit to be delivered to Noteholder in the specified amount and
within the specified time period, and such failure is not cured within fifteen
(15) Business Days after written notice from Noteholder, such failure shall be
an Event of Default under the Loan Documents.
(c)If Borrower incurs any Approved Leasing Expenses after Borrower has provided
the Rating Sweep Letter of Credit, Borrower shall pay such Approved Leasing
Expenses from its own funds, and the aggregate amount of Approved Leasing
Expenses by Borrower from its own funds and not from any Reserve Funds will be a
credit against the amount of the Rating Sweep Letter of Credit as set forth in
Section 2(a)(iii)(C) above.
(d)If an event set forth in subsections (b) or (c) of the definition of “Excess
Cash Sweep Period” occurs (a “Vacancy/Bankruptcy Event”), an Excess Cash Sweep
Period shall not be deemed to have occurred as a result thereof and such
Vacancy/Bankruptcy Event shall be treated the same way as an Uncapped Rating
Sweep hereunder. If such Vacancy/Bankruptcy Event first occurs after the initial
LOC Renewal Date and during such time that an Uncapped Rating Sweep does not
then exist, the LOC Determination Date shall be deemed to be five (5) Business
Days after such Vacancy/Bankruptcy Event first occurs. If such
Vacancy/Bankruptcy Event first occurs during such time that an Uncapped Rating
Sweep then exists, then such Vacancy/Bankruptcy Event shall not affect the LOC
Determination Date. For the avoidance of doubt, this subsection (d) will not
apply with respect to an Excess Cash Sweep Period triggered by the occurrence of
an event set forth in clause (a) or (e) of the definition of Excess Cash Sweep
Period.
(e)If an Event of Default occurs and is continuing, Noteholder shall have the
right to draw upon the Rating Sweep Letter of Credit and (i) apply the proceeds
thereof toward payment of the Debt, in such order, manner, amounts, times and
priority as Noteholder in its sole discretion determines, or (ii) deposit the
proceeds thereof in the Rollover Reserve Subaccount to be disbursed or applied
in accordance with the Loan Agreement.
(f)The Rating Sweep Letter of Credit shall remain in effect until the earliest
of (i) the date on which it has been fully drawn upon by Noteholder, (ii) the
credit rating of Freeport is increased so that it satisfies the Cure Credit
Ratings and no event set forth in clauses (a), (b), (c) or (e) of the definition
of Excess Cash Sweep Period is then continuing, and (iii) the date upon which
the Debt has been paid and satisfied in full and the Other Obligations have been
performed (other than any Other Obligations that survive the payment in full of
the Debt).
(g)All other terms, conditions, covenants, representations and warranties
contained in the Loan Documents are hereby ratified and acknowledged by the
Borrower and Guarantor. Borrower and Guarantor agree that no other amendment or
modification of the Loan Documents, except as specifically set forth
hereinabove, is intended nor shall result from the execution of this Agreement.
3.    Release and Indemnification.


(a)    Borrower hereby unconditionally and irrevocably releases and forever
discharges Noteholder and its successors, assigns, agents, servicers (including,
without limitation, Torchlight Loan Services, LLC and Wells Fargo Bank, N.A.),
directors, officers, employees, and attorneys (collectively, the “Indemnitees”),
from any and all claims, demands, actions, fees, costs, expenses and liabilities
whatsoever, known or unknown, at law or in equity, arising in whole or in part
in connection with the Loan or this Agreement, which Borrower or any of its
partners, limited partners, members, officers, directors, shareholders,
affiliates, agents or employees may have against the Indemnitees or any of them
as of the Effective Date.


(b)    Borrower agrees to, and hereby does, indemnify Indemnitees and defend and
hold them harmless from any and all claims of any nature incurred by or asserted
against any Indemnitee in connection with this Agreement or any other
transactions, documents, or matters contemplated hereby, provided, however, that
Borrower shall not hereby be obligated to indemnify any

3

--------------------------------------------------------------------------------



Indemnitee or defend and hold any Indemnitee harmless from any such claims to
the extent arising out of the gross negligence or willful misconduct on the part
of such Indemnitee.
(c)    Each of the Borrower and Guarantor acknowledge and agree that all
waivers, discharges, releases and indemnities herein contained are a material
inducement for Noteholder to enter into this Agreement, and constitute an
essential part of the consideration bargained for and received by Noteholder
under this Agreement.


4.    Reaffirmation; No Novation.
(a)The provisions of the Loan Documents are incorporated herein by this
reference, as if fully set forth herein. No past or future delay or omission in
the exercise of any right or remedy accruing to Noteholder under or in
connection with the Loan Documents is intended to, and shall not, constitute a
waiver of any right or remedy accruing to Noteholder as a result of any breach,
default or Event of Default under or in connection with the Loan Documents.
(b)Nothing set forth herein shall affect the priority, validity, or extent of
the liens, operation and effect of the Mortgage and the other Loan Documents,
nor release or change the liability of any Person who may now be or after the
date of this Agreement may become liable, primarily or secondarily, under the
Loan Documents. Without limitation, in no event shall this Agreement, or any of
the documents or agreements referenced or contemplated in this Agreement release
any of the Borrower or Guarantor from, or impair or adversely affect, any duty,
obligation, liability or responsibility whatsoever under the Loan Documents, and
each of the Borrower and Guarantor shall be bound by and subject to, and shall
perform, abide by, and comply with, the terms and provisions of the Loan
Documents applicable to such party. Except as and to the extent expressly
modified by this Agreement, the Loan Documents and each of the representations,
warranties, duties, obligations, and covenants thereunder remain unchanged.
Borrower and Guarantor hereby ratify, reaffirm, and confirm in all respects each
of the Loan Documents, as and to the extent expressly modified by this
Agreement, and each of the Loan Documents, as and to the extent expressly
modified by this Agreement, is and shall remain in full force and effect in
accordance with its terms, without any waiver, amendment or modification of any
provision thereof.
(c)Neither the execution and delivery of this Agreement, nor the undertaking of
the transactions contemplated hereby shall be construed to constitute a novation
of the Note, the Loan, or any of the other Loan Documents.


5.    No Representations of Noteholder. Without limitation of any term or
provision of the Loan Documents, the parties hereto agree that Noteholder has
made no representations or warranties, either express or implied regarding the
Loan or the security therefor and, without limitation, has no responsibility
whatsoever with respect to the Property or its condition, use, occupancy or
status.


6.    Representations, Warranties, and Covenants. To induce Noteholder to enter
into this Agreement and to provide the acknowledgment and consent set forth
herein, and without limitation of any representations, warranties, and covenants
set forth in the Loan Documents, Borrower and Guarantor hereby make the
representations, warranties, and covenants set forth in Exhibit A, attached
hereto and incorporated herein.


7.    Additional Conditions. Noteholder’s agreements herein are further
conditioned upon satisfaction of the following:


(a)  Delivery to Noteholder of a counterpart of this Agreement, executed by
Borrower and Guarantor; and
 
(b)  Confirmation by Noteholder that Borrower had paid all processing, consent,
and review fees of Master Servicer and Noteholder and all of Master Servicer’s
and Noteholder’s out-of-pocket expenses including, but not limited to,
attorneys’ fees and expenses and any other fees or expenses incurred in
connection herewith, as more particularly set forth on Exhibit B.


8.    Multiple Parties. If more than one person or entity has signed this
Agreement as any of the parties hereto, then all references in this Agreement to
such party shall mean each and all of the persons so signing, as applicable.


9.    Further Assurances. Each of the Borrower and Guarantor agree to perform
such other and further acts, and to execute such additional documents,
agreements, notices or financing statements (including any filing relating to
the authority of any of the parties hereto), as Noteholder reasonably deems
necessary or desirable from time to time to create, preserve, continue, perfect,
validate or carry out any of Noteholder’s rights under this Agreement and/or the
other Loan Documents, provided that the same does not increase the liability or
obligations of any such party or decrease any rights of any party under this
Agreement or the other Loan Documents.



4

--------------------------------------------------------------------------------



10.    Construction of Agreement. Each party hereto acknowledges that such party
has participated in the negotiation of this Agreement and no provision of this
Agreement shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured, dictated or drafted
such provision. Borrower and Guarantor acknowledge and agree that each has at
all times had access to an attorney in the negotiation of the terms of and in
the preparation and execution of this Agreement and that Borrower and Guarantor
have had the opportunity to review and analyze this Agreement for a sufficient
period of time prior to the execution and delivery thereof. Borrower and
Guarantor further acknowledge and agree that all of the terms of this Agreement
were negotiated at arm’s-length, and that this Agreement was prepared and
executed without fraud, duress, undue influence or coercion of any kind exerted
by any party upon the other, and that the execution and delivery of this
Agreement is the free and voluntary act of Borrower and Guarantor.


11.    Miscellaneous.


(a)    This Agreement shall be construed according to and governed by the laws
of the jurisdiction(s) which are specified by the Mortgage. In the event the
Mortgage does not specifically state what jurisdictions laws govern, this
Agreement shall be construed according to and governed by the laws of the state
in which the Property is located without regard to its conflicts of law
principles.


(b)    If any provision of this Agreement is adjudicated to be invalid, illegal
or unenforceable, in whole or in part, it will be deemed omitted to that extent
and all other provisions of this Agreement will remain in full force and effect.


(c)    No change or modification of this Agreement shall be valid unless the
same is in writing and signed by all parties hereto.


(d)    The captions contained in this Agreement are for convenience of reference
only and in no event define, describe or limit the scope or intent of this
Agreement or any of the provisions or terms hereof.


(e)    This Agreement shall be binding upon and inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
permitted assigns.


(f)    This Agreement may be executed in any number of counterparts with the
same effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart. Executed counterparts may be transmitted by telecopy, email or
other electronic means and copies so transmitted when printed shall be deemed
originals.
(g)    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED, REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS. THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES.


(h)    THIS AGREEMENT CONTAINS INDEMNIFICATION PROVISIONS AS SET FORTH IN
SECTION 3 HEREOF.


(i)     Time is of the essence of each provision of this Agreement.
(j)    All of the rights of Noteholder under this Agreement and under each of
the other Loan Documents and any other agreement now or hereafter executed in
connection with the Loan, shall be cumulative and may be exercised singly,
together, or in such combination as Noteholder may determine in its sole
judgment.
(k)    The provisions of Section 9.4 of the Loan Agreement are hereby
incorporated by reference with the full force and effect as though such
provisions were fully set forth herein.
[the remainder of this page is blank; signature pages follow]



5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date, with the intent that this shall be deemed an instrument under seal.




BORROWER:
 
ARCP OFC PHOENIX (CENTRAL) AZ, LLC,
 
a Delaware limited liability company
 
By:
/s/ Todd J. Weiss
 
 
Name:
Todd J. Weiss
 
 
Title:
Authorized Officer
 







GUARANTOR:
 
COLE CORPORATE INCOME OPERATING PARTNERSHIP II, LP, a Delaware limited
partnership
 
By:    Cole Office & Industrial REIT (CCIT II), Inc. its General Partner
 
By:
/s/ Todd J. Weiss
 
 
Name:
Todd J. Weiss
 
 
Title:
Authorized Officer
 



(Signatures Continue on Following Page)

6

--------------------------------------------------------------------------------





NOTEHOLDER:


WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE BENEFIT OF THE
REGISTERED HOLDERS OF JPMBB COMMERCIAL MORTGAGE SECURITIES TRUST 2015-C28,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2015-C28    
                    
 
By:    WELLS FARGO BANK, N.A., a national banking association, solely in its
capacity as its Master Servicer 
 
By:
/s/ Aldrin Buenaventura
 
 
Name:
Aldrin Buenaventura
 
 
Title:
Director
 



    







7